ORDER

PER CURIAM.
Kourtney Turner (“Kourtney”), a minor, by and through her next friend, Mindy Turner, appeals from the grant of summary judgment in favor of Jerry Ahten and Tammy Ahten on her negligence claim for injuries resulting from being bitten by their dog, a German Shepherd, while staying as a guest at their house.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).